   Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 1 of 50
Filing # 12S12008i7 E-Filed 06/14/2021 04:34:13 PM



                     IN THE COUNTY COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                             IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                Case No. : 2021-016887-CC-05
         DURAN, CRESLY,

                   Plaintiff,
                                                                               CIVIL ACTION SUMMONS
         V.

         FIRSTSOURCE ADVANTAGE, LLC,

                   Defendant.
                                                                             ABP#
                                                                              DATE                         gsfe\i
                                                                                                        IME i
                                                           SUMMONS         Name                   6907-113adge/ID#
                                                                                  ***
         THE STATE OF FLORIDA:                                                          scan back executed ***
         To Each Sheriff of the State:

                  YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition in
         this action on Defendant:

                                                    Firstsource Advantage, LLC
                                                     do CT Corporation System
                                                    1200 South Pine Island Road
                                                         Plantation FL 33324

                    Each defendant is required to serve written defenses to the complaint or petition on Plaintiff s
              attorney, Jibrael. S. Hindi, Esq., The Law Offices ofJibrael S. Hindi, PLLC, 110 SE 6th Street, Suite
              1744, Fort Lauderdale, Florida 33301, within 20 days after service of this summons on that defendant,
              exclusive of the day of service, and to file the original of the defenses with the clerk of this court either
              before service on Plaintiffs attorney or immediately thereafter. If a defendant fails to do so, a default
              will be entered against that defendant for the relief demanded in the complaint or petition.

              DATED on: 6/22/2021

                                                                       Harvey Ruvin, Clerk of the Court



                                                                       By:




                                                                                                            PAGE I 1 of 2
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 2 of 50




                                              IMPORTANT

           A lawsuit has been filed against you. You have 20 calendar days after this summons is
    served on you to file a written response to the attached complaint with the clerk of this court. A
    phone call will not protect you. Your written response, including the case number given above and
    the names of the parties, must be filed if you want the court to hear your side of the case. If you
    do not file your response on time, you may lose the case, and your wages, money, and property
    may thereafter be taken without further warning from the court. There are other legal requirements.
    You may want to call an attorney right away.

             If you do not know an attorney, you may call an attorney referral service or a legal aid
    office (listed in the phone book). If you choose to file a written response yourself, at the same time
    you file your written response to the court you must also mail or take a copy of your written
    response to the "Plaintiff/Plaintiff s Attorney" named below.

                                              IMPORTANTE

            Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
    notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
    llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
    presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
    interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
    despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
    Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
    Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
    la guia telefonica.

            Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
     respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
     persona denominada abajo como "Plaintiff/Plaintiff s Attorney" (Demandante o Abogado del
     Demandante).
            Dated: June 14, 2021
                                                                Respectfully Submitted,

                                                                 /s/ Thomas J. Patti
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail: jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail: tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:     954-907-1136

                                                                COUNSEL FOR PLAINTIFF


                                                                                            PAGE I    2 of 2
   Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 3 of 50
Filing # 127'761485 E-Filed 05/28/2021 01:26:06 PM




         FORM 1.997. CIVIL COVER SHEET

         The civil cover sheet and the information contained in it neither replace nor supplement the filing
         and service of pleadings or other documents as required by law. This form must be filed by the
         plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
         to section 25.075, Florida Statutes. (See instructions for completion.)


                 I.      CASE STYLE

                             IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                               IN AND FOR MIAMI-DADE COUNTY, FLORIDA

         Creslv Duran
         Plaintiff                                                                Case #
                                                                                  Judge
         vs.
        First Source Advantage LLC
         Defendant



                          AMOUNT OF CLAIM
        Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
        the claim is requested for data collection and clerical processing purposes only. The amount of the claim
        shall not be used for any other purpose.

         0 $8,000 or less
         Ei $8,001 - $30,000
         CI $30,001- $50,000
         El $50,001- $75,000
         CI $75,001 - $100,000
         CI over $100,000.00

                 III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
         definitive category.) If the most descriptive label is a subcategory (is indented under a broader
         category), place an x on both the main category and subcategory lines.




                                                             1
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 4 of 50




    CIRCUIT CIVIL

    El Condominium
    O Contracts and indebtedness
    0 Eminent domain
    0 Auto negligence
    O Negligence—other
           O Business governance
           O Business torts
           O Environmental/Toxic tort
           O Third party indemnification
           O Construction defect
           O Mass tort
           O Negligent security
           O Nursing home negligence
           O Premises liability—commercial
           O Premises liability—residential
    O Products liability
    O Real Property/Mortgage foreclosure
          O Commercial foreclosure
          O Homestead residential foreclosure
          0 Non-homestead residential foreclosure
          O Other real property actions

    0Professional malpractice
          O Malpractice—business
          O Malpractice—medical
          O Malpractice—other professional
    O Other
           O Antitrust/Trade regulation
           O Business transactions
           O Constitutional challenge—statute or ordinance
           O Constitutional challenge—proposed amendment
           O Corporate trusts
           O Discrimination—employment or other
           O Insurance claims
           O Intellectual property
           O Libel/Slander
           O Shareholder derivative action
           O Securities litigation
           O Trade secrets
           O Trust litigation

     COUNTY CIVIL

     O Small Claims up to $8,000
     El Civil
     O Real property/Mortgage foreclosure
                                                    2-
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 5 of 50
       t'l
               •




    O Replevins
    O Evictions
          O Residential Evictions
          O Non-residential Evictions
    O Other civil (non-monetary)

                                         COMPLEX BUSINESS COURT

   This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
   Administrative Order. Yes 0 No

             IV.   REMEDIES SOUGHT (check all that apply):
               Monetary;
               Nonmonetary declaratory or injunctive relief;
             O Punitive

             V.     NUMBER OF CAUSES OF ACTION: [ ]
             (Specify)

               2

             VI.    IS THIS CASE A CLASS ACTION LAWSUIT?
                    O yes
                    • no

             VII. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                     no
                   O yes If "yes," list all related cases by name, case number, and court.

             VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                       yes
                    O no

     I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
     my knowledge and belief, and that I have read and will comply with the requirements of
     Florida Rule of Judicial Administration 2.425.

     Signature: s/ Thomas John Patti III                    Fla. Bar # 118377
                    Attorney or party                                     (Bar # if attorney)

    Thomas John Patti III                           05/28/2021
     (type or print name)                           Date




                                                      3
   Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 6 of 50
Filing # 12776148.5 E-Filed 05/28/2021 01:26:06 PM


                  IN THE COUNTY COURT OFTHE ELEVENTH JUDICIAL CIRCUIT
                         . IN AND FOR INIAINIDADE COUNTY, FEORIDA

        CRESLY DURAN,

                FPaintiff,
                                                                                       Case No.
        V.
                                                                                       JURY TRIAL DENANDE'D
         FIRSTSOURCE ADVANTAGE, LLC,
                                                                                       INJUNCTIVE RELIEFSOUCHT
                Defendant.


                                                              COINEEAINT

                Plaintiff Cresly Duran ("Plaintiff') sues Defendant Firstsource Advantage, LLC

         ("Defendant") for violations the Florida Consumer Collection Practices Act ("FCCPA") and the

         Fair Debt Collection Practices Act ("FDCPA")

                                                  JURISDICTION AND VENUE

                1.         This Court has subject matter jurisdiction over Plaintiff and Defendant

         (collectively, the "Parties"), because the cause of action arises within the jurisdiction of this Court

         and, thus, venue and jurisdiction are proper:

                2.         This Court has personal jurisdiction over Defendant because Defendant is

         operating, present, and/or doing business within this jurisdiction and because the complained of

         conduct of Defendant occurred within Miami-Dade County, Florida.

                3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

         exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court' s jurisdiction.

                4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

         et seq., the cause of action alleged below arose in Miami-Dade County Florida.




                                                                                                                        PAGE I l of7
                                             LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                     110 SE 6th Street,1 7th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855)529-9540
                                                              www.JibraelLa w .com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 7 of 50




                                                               FARTIES
         ,   5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Miami-

     Dade County, Florida.

             6.         Defendant is a New York Limited Liability Company, with its principal place of

     business located in Amherst NY 14228.

                                                DENIIND MR JURY TRIAL

             7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                                 FACTUAL ALLECATIONS

             8.         On a date better known by Defendant, Defendant began attempting to collect a debt

    (the "Consumer Debt") from Plaintiff.

             9.         The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

     from a transaction between the creditor of the Consumer Debt, TD Bank USA, N.A., and Plaintiff

     involving an unsecured line of credit for the personal use of Plaintiff. (the "Subject Service").

             10.        The Subject Service was primarily for personal, family, or household purposes.

             11.        Defendant is a business entity engaged in the business of soliciting consumer debts

     for collection.

             12.        Defendant is a business entity engaged in the business of collecting consumer debts.

             13.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

     owed or due or asserted to be owed or due another.

             14.        Defendant is registered with the Florida Office of Financial Regulation as a

    "Consumer Collection Agency."

             15.        Defendant's "Consumer Collection Agency" license number is CCA0800169.




                                                                                                                      PAGE I 2 of 7
                                          LAW OFFICES OF JIBRAEL S. HINDI, P LLC
                  110 SE 6th Street, 17th Floor I Pt. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                            www.JibraelLaw com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 8 of 50
      I .1




             16.     Defendant maintains all the records specified in Rule 69V-180.080, Florida

    Administrative Code.

             17.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

    Defendant does maintain, are current to within one week of the current date.

             18.     Defendant is a "debt collector" within the meaning of 15 U.S.C. § 1692a(6).

             19.     Defendant is a "person" within the meaning of Fla. Stat. § 559.72.

             20.     On a date better known by Defendant, Defendant transmitted Plaintiff s personal

    information to a third-party (the "Third-Party").

             21.     The personal information Defendant transmitted to the Third-Party included, but

    was not limited to: [1] Plaintiffs name; [2] Plaintiffs address; [3] the existence of the Consumer

    Debt; [4] the amount of the consumer debt; [5] the creditor of the Consumer Debt; [6] that Plaintiff

    was the alleged debtor of the Consumer Debt; [7] information regarding the Subject Service; and

    [8] that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt

    (collectively, the "Transmitted Information").

             22.     The Third-Party, of whom Defendant transmitted Plaintiff s personal information

    to, complied Plaintiff s personal information and prepared a letter that was to be sent to Plaintiff

     in an attempt to collect the Consumer Debt.

             23.     The Transmitted Information affected Plaintiffs reputation. For example, the

     transmission of such information affected Plaintiff s reputation regarding the repayment of debts,

     Plaintiff s reputation of truthfulness, Plaintiff s reputation of solvency, and Plaintiffs reputation

     regarding trustworthiness.

             24.     Defendant's transmission of Plaintiffs personal information to the Third-Party was

     a communication in connection with the collect of the Consumer Debt.

                                                                                                                   PAGE I   3 of 7
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 9 of 50




            25.      In addition to transmitting Plaintiffs personal information to the Third-Party.

    Defendant also transmitted Plaintiffs personal information to other third-party entities in

    connection with the collection of the Consumer Debt. Defendant transmitted such information to

     these other third-party entities by, including but not limited to: [1] utilizing "skip trace" services;

    [2] utilizing bankruptcy, SCRA, probate, and other "scrubbing" services; and [3] utilizing

     independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.

            26.      On a date better known by Defendant, Defendant sent the letter prepared and/or

    complied by the Third-Party to Plaintiff, of which was internally dated June 5, 2020, (the

    "Collection Letter") in an attempt to collect the Consumer Debt.

            27.      Attached as Exhibit "A" is a copy of Collection Letter.

            28.      Defendant' s transmission of Plaintiff s personal information to the Third-Party is

     an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

     Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021) (a complete copy

     of the Hunstein opinion is attached as Exhibit "B").

             29.     The Collection Letter contains a bar code and/or Quick Response ("QR") code, of

     which are indicative of Defendant's use of the Third-Party to prepare, print, package, compile,

     and/or otherwise send the Collection Letter.

             30.     For Defendant-DC to maintain a valid consumer collection agency license with the

    Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts

     from Florida   consumers) Defendant knew it was required to tailor its (Defendant-DC' s) debt

     collector methods to be in compliance with both the FDCPA and FCCPA.

             31.     Defendant knew that the Transmitted Information constituted an unlawful

     transmission of Plaintiffs personal information in violation of § 1692c(b) of the FDCPA.


                                                                                                                    PAGE I 4 of 7
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               11 0 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                         www.JibraeLLaw.com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 10 of 50




            32.      The Third-Party did not have any legitimate need for the Transmitted Information,

     as the Transmitted Information constituted an unlawful transmission of Plaintiff s personal

     information in violation of § 1692c(b) of the FDCPA.



                                                            COUNT 1
                                       VIOLATION 0F15 U.S.C. 4 1692c(b)

            33.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

            34.      Pursuant to § 1692c(b) of the FDCPA, "a debt collector may not communicate, in

     connection with the collection of any debt, with any person other than the consumer, his attorney,

     a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

     creditor, or the attorney of the debt collector." 15 U.S.C. 1692c(b) (emphasis added).

            35.      As set forth above, Defendant's transmission of Plaintiffs personal information to

     the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

     LEXIS 11648 ("[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

     under Article III and (2) that the debt collector's transmittal of the consumer's personal information

     to its dunning vendor constituted a communication 'in connection with the collection of any debt'

     within the meaning of § 1692c(b).") Accordingly, Defendant violated § 1692c(b) of the FDCPA

     when it transmitted Plaintiff s personal information to the Third-Party.

            36.       WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

     against Defendant, awarding Plaintiff the following relief:

                     (a)        Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                     (b)        Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                     (c)        Any other relief that this Court deems appropriate under the circumstances.



                                                                                                                   PAGE I 5 of 7
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street,1 7th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 11 of 50




                                                            COUNT 2
                                    VIOLATION OFFEA. STAT. & 559.72(5)

            37.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

            38.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

     shall: "[d]isclose to a person other than the debtor or her or his family information affecting the

     debtor's reputation, whether or not for credit worthiness, with knowledge or reason to know that

     the other person does not have a legitimate business need for the information or that the

     information is false." Fla Stat. § 559.72(5) (emphasis added).

            39.      As set forth above, Defendant unlawfully transmitted Plaintiffs personal

     information, by and through the Transmitted Information, to the Third-Party, whereby said

     transmitted information affective Plaintiff s reputation because the Third-Party did not have any

     legitimate need for unlawfully transmitted personal information of Plaintiff.

            40.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

     against Defendant, awarding Plaintiff the following relief:

                     (a)       Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                     (b)       An injunction prohibiting Defendant from engaging in further collection
                               activities directed at Plaintiff that are in violation of the FCCPA;

                     (c)       Costs and reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and

                     (d)       Any other relief that this Court deems appropriate under the circumstances.

                           [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                   PAGE I 6 of 7
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street,1 7th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                          www.JibraelLa w.com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 12 of 50




          DATED: May 28, 2021
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi
                                                                JIBRAEL S. HINDI, ESQ
                                                                Florida Bar No.: 118259
                                                                E-mail: jibrael@jibraellaw.com
                                                                THONAS J. FATTI, ESQ
                                                                Florida Bar No.: 118377
                                                                E-mail: tom@jibraellaw.com
                                                                THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540




                                                                                                                 PAGE I 7 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855)529- 9540
                                                       www.JibraelLaw.com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 13 of 50




                         EXHIBIT "A"
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 14 of 50

Statement Date: 06-05-20
Creditor: TO BANK USA, N.A./TARGET CREDIT CARD
                                                                                                    Le?
Our Reference #: 44193358
Creditor Account #: XXXXXXXXXXXX7624
                                                                                             firstsource
Account Balance: $611.07                                                                   Firstsource Advantage, LLC
                                                          205 Bryant Woods South, Amherst, NY 14228 • 1-888-753-3223


                                                   Settlement Offer

Dear Cresly Duran:
We are happy to offer you the opportunity to pay less than you owe to settle your account. If you pay $244.44 by 06-26-20,
we will consider your account settled and collection efforts will stop on the remaining balance.
Upon receipt and clearance of your payment, we will notify the creditor listed above so they can update their records
accordingly.
Kindly note that we have the right to treat any missed, late, or returned payment as a cancellation of the agreement. We
are not obligated to renew this payment offer.
If you have any questions, please do not hesitate to contact us at 1-888-753-3223.
We are required to inform you that this is a communication from a debt collector. This is an attempt to collect a debt and
any information obtained will be used for that purpose.
We look forward to hearing from you.
Thank you,

Firstsource Advantage, LLC
A Professional Debt Recovery Agency




                                    usforrie:"r Serree,allid!s
     Telephone: Toll free: 1-888-753-3223       4 TTY / TDD Users: 1-800-662-1220
ii) Office Hours (Eastern Time): Monday and Tuesday 8am-9pm, Wednesday-Friday 8am-8pm, Saturday 8am-12pm
HI Send correspondence to: Firstsource Advantage, LLC, 205 Bryant Woods South, Amherst, NY 14228
'4'1 For account information and payment options, you may access our website at www.fsapay.com
  Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 15 of 50




                                                                                                                              565CZFRSTO2_SIF_555293834
                                               ***Please Detach Lower Portion and Return with Your Payment***

Do not send correspondence to this address.
                                                                                                    IF PAYING BY DEBIT CARD. FILL OUT BELOW.
                                                                                                           0 i •- xi          • ; 1;;•i:h
CZF RSTO2                                                                                                       Vt5.4              _*.t°Ifi
PO Box 1022
Wixom MI 48393-1022                                                                   CARD NUMBER                                      EXPIRATION DATE

CHANGE SERVICE REQUESTED
                                                                                      SIGNATURE                                        PAYMENT DATE

                                                                                           ACCOUNT 0            BALANCE DUE              AMOUNT PAID
06-05-20                                                                                  44193358                $61107



1111111111111111111111111111111111111111111111"111'1111111111111
CRESLY DURAN
5860 NW 186TH ST APT 104                                                              Make Payment To:
HIALEAH FL 33015-8021                                                                 FIRSTSOURCE ADVANTAGE, LLC
                                                                                      PO BOX 628
                                                                                      BUFFALO NY 14240-0628
                                                                                      111111111111111+11"1111'1111111111111'111111111111911111111

                    IMP()RTAAIT. Tr) ratuaistch rsrrirsar r•rariit h       Cairo   tn onninen thic rarer/inn sitti/s"
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 16 of 50




                         EXHIBIT "B"
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 17 of 50

              USCA11 Case: 19-14434 Date Filed: 04/21/2021        Page: 1 of 23


                                                                            [PUBLISH]

                    IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT


                                       No. 19-14434


                        D.C. Docket No. 8:19-cv-00983-TPB-TGW



     RICHARD HUNSTEIN,

                                                                   Plaintiff - Appellant,

                                          versus

     PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,

                                                                  Defendant - Appellee.



                        Appeal from the United States District Court
                            for the Middle District of Florida


                                      (April 21, 2021)

     Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

     NEWSOM, Circuit Judge:

           This appeal presents an interesting question of first impression under the

     Fair Debt Collection Practices Act—and, like so many other cases arising under
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 18 of 50

               USCA11 Case: 19-14434 Date Filed: 04/21/2021          Page: 2 of 23



     federal statutes these days, requires us first to consider whether our plaintiff has

     Article III standing.

           The short story: A debt collector electronically transmitted data concerning

     a consumer's debt—including his name, his outstanding balance, the fact that his

     debt resulted from his son's medical treatment, and his son's name—to a third-

     party vendor. The third-party vendor then used the data to create, print, and mail a

     "dunning" letter to the consumer. The consumer filed suit alleging that, in sending

     his personal information to the vendor, the debt collector had violated 15 U.S.C. §

     1692c(b), which, with certain exceptions, prohibits debt collectors from

     communicating consumers' personal information to third parties "in connection

     with the collection of any debt." The district court rejected the consumer's reading

     of § 1692c(b) and dismissed his suit. On appeal, we must consider, as a threshold

     matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact

     under Article III, and, on the merits, whether the debt collector's communication

     with its dunning vendor was "in connection with the collection of any debt."

            We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in

     fact under Article III and (2) that the debt collector's transmittal of the consumer's

     personal information to its dunning vendor constituted a communication "in

     connection with the collection of any debt" within the meaning of § 1692c(b).




                                                2
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 19 of 50

              USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 3 of 23



     Accordingly, we reverse the judgment of the district court and remand for further

     proceedings.



           Congress enacted the FDCPA "to eliminate abusive debt collection practices

     by debt collectors" and "to protect consumers against debt collection abuses." 15

     U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled "Communication

     with third parties," provides that—

           Except as provided in section 1692b of this title, without the prior
           consent of the consumer given directly to the debt collector, or the
           express permission of a court of competent jurisdiction, or as
           reasonably necessary to effectuate a postjudgment judicial remedy, a
           debt collector may not communicate, in connection with the collection
           of any debt, with any person other than the consumer, his attorney, a
           consumer reporting agency if otherwise permitted by law, the creditor,
           the attorney of the creditor, or the attorney of the debt collector.

     15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references----§ 1692b—

     governs the manner in which a debt collector may communicate "with any person

     other than the consumer for the purpose of acquiring location information." 15

     U.S.C. § 1692b. The FDCPA thus broadly prohibits a debt collector from

     communicating with anyone other than the consumer "in connection with the

     collection of any debt," subject to several carefully crafted exceptions—some

     enumerated in § 1692c(b), and others in § 1692b.

           Richard Hunstein incurred a debt to Johns Hopkins All Children's Hospital

     arising out of his son's medical treatment. The hospital assigned the debt to
                                              3
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 20 of 50

                USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 4 of 23



     Preferred Collections & Management Services, Inc. for collection. Preferred in

     turn hired Compumail, a California-based commercial mail vendor, to handle the

     collection. Preferred electronically transmitted to Compumail certain information

     about Hunstein, including, among other things: (1) his status as a debtor, (2) the

     exact balance of his debt, (3) the entity to which he owed the debt, (4) that the debt

     concerned his son's medical treatment, and (5) his son's name. Compumail used

     that information to generate and send a dunning letter to Hunstein.

            Hunstein filed a complaint, alleging violations of both the FDCPA, see 15

     U.S.C. §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,

     see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein's

     action for failure to state a claim, concluding that he hadn't sufficiently alleged that

     Preferred's transmittal to Compumail violated § 1692c(b) because it didn't qualify

     as a communication "in connection with the collection of a[ny] debt."




       The district court held for the same reason that Hunstein had not stated a claim for a violation
     of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein's
     state law claim. Hunstein's appeal addresses only the portion of his complaint relating to
     § 1692c(b).

                                                      4
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 21 of 50

                USCA11 Case: 19-14434 Date Filed: 04/21/2021                Page: 5 of 23



            Hunstein appealed, and we requested supplemental briefing on the question

     whether he had Article III standing to sue, which we now consider along with the

     merits.2

                                                    II

            First things first. Because standing implicates our subject matter

     jurisdiction, we must address it at the outset, before turning to the merits. Steel Co.

     v. Citizens for a Better Env 't, 523 U.S. 83, 101-02 (1998). Article III of the

     Constitution grants federal courts "judicial Power" to resolve "Cases" and

     "Controversies." U.S. Const. art. III, §§ 1-2. This case-or-controversy

     requirement, which has been construed to embody the doctrine of standing,

     "confines the federal courts to a properly judicial role." Spokeo, Inc. v. Robins,

     136 S. Ct. 1540, 1547 (2016). The "irreducible constitutional minimum" of Article

     III standing entails three elements: injury in fact, causation, and redressability.

     Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-561 (1992).

            Hunstein's appeal involves the first element, injury in fact, which consists of

     "an invasion of a legally protected interest" that is both "concrete and


     2 Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
     novo. Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1083 (11th Cir. 2019). "We
     review the decision to dismiss Plaintiff's complaint pursuant to Rule 12(b)(6) de novo, applying
     the same standard as the district court." Holzman v. Malcolm S. Gerald & Assocs., Inc., 920
     F.3d 1264, 1268 (11th Cir. 2019). Accepting the complaint's allegations as true and construing
     the facts in the light most favorable to Hunstein, "the relevant inquiry is whether Plaintiff has
     stated a 'plausible claim for relief' under the FDCPA." Id. (quoting Ashcroft v. Iqbal, 556 U.S.
     662, 679 (2009)).

                                                     5
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 22 of 50

               USCA11 Case: 19-14434 Date Filed: 04/21/2021            Page: 6 of 23



     particularized" and "actual or imminent, not conjectural or hypothetical." Id. at

     560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt, Inc., 964

     F.3d 990 (11th Cir. 2020), a case involving the FDCPA, we reiterated that "[e]ach

     subsidiary element of injury—a legally protected interest, concreteness,

     particularization, and imminence—must be satisfied." Id. at 996-97. The standing

     question here implicates the concreteness sub-element.

           A plaintiff can meet the concreteness requirement in any of three ways.

     First, he can allege a tangible harm—a category that is "the most obvious and

     easiest to understand" and that includes, among other things, physical injury,

     financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc.,

     979 F.3d 917, 926 (11th Cir. 2020) (en bane); see also Huffy. TeleCheck Servs.,

     Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a "risk of

     real harm." Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury

     or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to

     an intangible-but-nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549. We

     consider each possibility in turn.

                                                 A

            Hunstein doesn't allege a tangible harm. The complaint contains no

     allegations of physical injury, financial loss, or emotional distress. Instead, the

     complaint (1) conclusorily asserts that "[i]f a debt collector 'conveys information


                                                 6
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 23 of 50

               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 7 of 23



     regarding the debt to a third party—informs the third party that the debt exists or

     provides information about the details of the debt—then the debtor may well be

     harmed by the spread of this information,' and (2) vaguely references the "known,

     negative effect that disclosing sensitive medical information to an unauthorized

     third-party has on consumers[.]" In his supplemental brief, Hunstein asks us to

     construe these assertions as allegations of emotional harm, arguing that he was

     "humiliated, embarrassed, and suffered severe anxiety[.]" But we have "repeatedly

     held that an issue not raised in the district court and raised for the first time in an

     appeal will not be considered by this court." Access Now, Inc. v. Sw. Airlines Co.,

     385 F.3d 1324, 1331 (11th Cir. 2004) (quotation marks omitted). Hunstein thus

     cannot establish standing on the basis of a tangible harm.



           Nor can Hunstein demonstrate standing by the second route—showing a

     "risk of real harm." "[W]hile very nearly any level of direct injury is sufficient to

     show a concrete harm, the risk-of-harm analysis entails a more demanding

     standard—courts are charged with considering the magnitude of the risk."

     Muransky, 979 F.3d at 927. "Factual allegations that establish a risk that is

     substantial, significant, or poses a realistic danger will clear this bar[.]" Id. at 933.

     Put slightly differently, to constitute injury in fact, the "threatened injury must be

     certainly impending." Clapper v. Amnesty Intl USA, 568 U.S. 398, 409 (2013).


                                                 7
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 24 of 50

              USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 8 of 23



     Again, Hunstein alleges only that a debtor "may well be harmed by the spread" of

     the sort of information at issue here. That vague allegation falls short of a risk that

     is "substantial, significant, or poses a realistic danger," Muransky, 979 F.3d at 933,

     or is "certainly impending," Clapper, 568 U.S. at 409.



           We thus consider whether Hunstein can show standing in the third manner—

     through a statutory violation. "[T]he violation of a procedural right granted by

     statute can be sufficient in some circumstances to constitute injury in fact," such

     that "a plaintiff. . . need not allege any additional harm beyond the one Congress

     has identified." Spokeo, 136 S. Ct. at 1549. Spokeo instructs that in determining

     whether a statutory violation confers Article III standing, we should consider

     "history and'the judgment of Congress." Id.

                                                1

           Starting with history, we can discern a concrete injury where "intangible

     harm has a close relationship to a harm that has traditionally been regarded as

     providing a basis for a lawsuit in English or American courts." Id. Put differently,

     we look to "whether the statutory violation at issue led to a type of harm that has

     historically been recognized as actionable." Muransky, 979 F.3d at 926.

     Muransky explains that the "fit between a new statute and a pedigreed common-




                                                8
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 25 of 50

               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 9 of 23



     law cause of action need not be perfect, but we are called to consider at a minimum

     whether the harms match up between the two." Id.

           For more than a century, invasions of personal privacy have been regarded

     as a valid basis for tort suits in American courts. See, e.g., Pavesich v. New

     England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905); Munden v. Harris, 153 Mo.

     App. 652, 134 S.W. 1076 (1911); Kunz v. Allen, 102 Kan. 883, 172 P. 532 (1918).

     By 1977, the Restatement (Second) noted that "the existence of a right of privacy

     is now recognized in the great majority of the American jurisdictions that have

     considered the question." Restatement (Second) of Torts § 652A cmt. a. (Am. Law

     Inst. 1977).

           More particularly, the term "invasion of privacy" comprises an identifiable

     family of common-law torts—including, most relevantly here, "public disclosure

     of private facts." Invasion of Privacy, Black's Law Dictionary 952 (10th ed.

     2014). It is hornbook law that "[o]ne who gives publicity to a matter concerning

     the private life of another is subject to liability to the other for invasion of his

     privacy, if the matter publicized is of a kind that (a) would be highly offensive to a

     reasonable person, and (b) is not of legitimate concern to the public." Restatement

     (Second) of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right of Privacy and

     Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself

     has recognized "the individual interest in avoiding disclosure of personal matters"


                                                 9
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 26 of 50

             .USCA11 Case: 19-14434 Date Filed: 04/21/2021         Page: 10 of 23



     and has recognized that "both the common law and the literal understandings of

     privacy encompass the individual's control of information concerning his or her

     person." United States Dep't of Justice v. Reporters Comm. for Freedom of the

     Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

           Having established the historical pedigree of invasion-of-privacy torts—in

     particular, the sub-species applicable to the public disclosure of private facts—we

     next consider whether Preferred's alleged statutory violation is sufficiently

     analogous. Notably, the FDCPA's statutory findings explicitly identify "invasions

     of individual privacy" as one of the harms against which the statute is directed. 15

     U.S.C. § 1692(a). And to that end, the statutory provision under which Hunstein

     has sued here expressly prohibits a debt collector from "communicat[ing]" with

     any but a few persons or entities "in connection with the collection of any debt."

     Id. § 1692c(b). Although § 1692c(b) isn't identical in all respects to the invasion-

     of-privacy tort, we have no difficulty concluding that it bears "a close relationship

     to a harm that has traditionally been regarded as providing a basis for a lawsuit in

     English or American courts." Spokeo, 136 S. Ct. at 1549.

           Perry v. Cable News Network, Inc., 854 F.3d 1336 (11th Cir. 2017), strongly

     supports that conclusion. Perry concerned a plaintiffs allegations that CNN

     divulged his news-viewing history to a third-party in violation of the Video

     Privacy Protection Act. Emphasizing the widespread recognition both of the right


                                               10
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 27 of 50

              USCA11 Case: 19-14434 Date Filed: 04/21/2021          Page: 11 of 23



     to privacy in general and, more particularly, the privacy interest implicated by the

     VPPA—the interest in preventing the disclosure of personal information—the

     Court in Perry concluded that the statutory violation of the VPPA constituted a

     cognizable Article III injury. Id. at 1341 (citing Reporters, 489 U.S. at 762-63).

     Hunstein's allegations closely resemble those in Perry. The VPPA prohibits "[a]

     video tape service provider [from] knowingly disclos[ing], to any person,

     personally identifiable information concerning any consumer of such provider."

     18 U.S.C. §2710(b). As relevant here, the FDCPA similarly prohibits a debt

     collector from "communicat[ing], in connection with the collection of any debt,

     with any person other than the consumer[.]" §1692c(b). The two statutes thus

     share a common structure—A may not share information about B with C. Because

     we find Perry's reasoning persuasive and analogous, we adopt it here.

           Our decision in Trichell does not require a contrary conclusion. That case

     addressed a claim under a different FDCPA provision, § 1692e, which states that a

     "debt collector may not use any false, deceptive, or misleading representation or

     means in connection with the collection of any debt." 15 U.S.C. § 1692e. The

     plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,

     and in assessing their claims' pedigree, we determined that the "closest historical

     comparison is to causes of action for fraudulent or negligent misrepresentation."

     964 F.3d at 998. Canvassing the common-law history of those torts, we held that


                                               11
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 28 of 50

              USCAll Case: 19-14434 Date Filed: 04/21/2021          Page: 12 of 23



     the plaintiffs' claims lacked the necessary "close relationship" to them. Id. at 997-

     98. That conclusion is entirely consistent with our holding here that Hunstein has

     standing to sue under a different FDCPA provision. Hunstein's claim, unlike the

     Trichell plaintiffs', arises under § 1692c(b) and bears a close relationship to a

     common-law tort.

                                               2

           Although it presents a closer question, we conclude that "the judgment of

     Congress" also favors Hunstein. Congress, of course, expresses its "judgment" in

     only one way—through the text of duly enacted statutes. Even assuming that

     § 1692c(b) does not clearly enough express Congress's judgment that injuries of

     the sort that Hunstein alleges are actionable, here Congress went further to

     "explain itself." Huff, 923 F.3d at 466. In particular, as already noted, in a section

     of the FDCPA titled "Congressional findings and declaration of purpose,"

     Congress identified the "invasion0 of individual privacy" as one of the harms

     against which the statute is directed. 15 U.S.C. § 1692(a). That, we think, is

     sufficient.

            It's true that we pointed in Trichell to the FDCPA's language that a person

     may recover "any actual damage sustained by such person as a result of" an

     FDCPA violation and "such additional damages as the court may allow," 15

     U.S.C. § 1692k(a), as evidence of Congress's judgment that violations of a


                                               12
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 29 of 50

              USCA11 Case: 19-14434 Date Filed: 04/21/2021         Page: 13 of 23



     different provision—§ 1692e—do not ipso facto constitute a concrete injury.

     Trichell, 964 F.3d at 1000. We don't read § 1692k(a), though, as categorically

     limiting the class of FDCPA plaintiffs to those with actual damages—particularly

     where, as here, the FDCPA's statutory findings expressly address the very harm

     alleged—an "invasion[] of individual privacy." 15 U.S.C. § 1692(a).

                                               * *



           Because (1) § 1692c(b) bears a close relationship to a harm that American

     courts have long recognized as cognizable and (2) Congress's judgment indicates

     that violations of §1692c(b) constitute a concrete injury, we conclude that Hunstein

     has the requisite standing to sue.

                                              III

           Having determined that Hunstein has standing to sue under § 1692c(b), we

     now consider the merits of his case. Recall that § 1692c(b) states that, subject to

     several exceptions, "a debt collector may not communicate, in connection with the

     collection of any debt," with anyone other than the consumer. 15 U.S.C.

     § 1692c(b). The parties agree that Preferred is a "debt collector," that Hunstein is a

     "consumer," and that the alleged debt at issue here was a "consumer debt," all

     within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred's

     transmittal of Hunstein's personal information to Compumail constitutes a




                                              13
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 30 of 50

              USCA11 Case: 19-14434 Date Filed: 04/21/2021              Page: 14 of 23



     "communication" within the meaning of the statute.' Accordingly, the sole

     question before us is whether Preferred's communication with Compumail was "in

     connection with the collection of any debt," such that it violates §1692c(b).

     Hunstein.contends that the plain meaning of the phrase "in connection with the

     collection of any debt" and relevant precedents show that it was and does.

     Preferred, conversely, urges us to adopt a "factor-based analysis" that shows that, it

     says, its communication with Compumail was not "in connection with the

     collection of any debt."

            We begin with the plain meaning of the phrase "in connection with" and its

     cognate word, "connection." Dictionaries have adopted broad definitions of both.

     Webster's Third defines "connection" to mean "relationship or association."

     Connection, Webster's Third International Dictionary at 481 (1961), and the

     Oxford Dictionary of English defines the key phrase "in connection with" to mean

     "with reference to [or] concerning," In Connection With, Oxford Dictionary of

     English at 369 (2010). Usage authorities further explain that the phrase "in




     3Section 1692a(2) defines communication as "the conveying of information regarding a debt
     directly or indirectly to any person through any medium." 15 U.S.C. § 1692a(2).

                                                  14
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 31 of 50

              USCA11 Case: 19-14434 Date Filed: 04/21/2021        Page: 15 of 23



     connection with" is "invariably a vague, loose connective." Bryan A. Garner,

     Garner's Dictionary of Legal Usage 440 (3d ed. 2011).

           Preferred's transmittal to Compumail included specific details regarding

     Hunstein's debt: Hunstein's status as a debtor, the precise amount of his debt, the

     entity to which the debt was owed, and the fact that the debt concerned his son's

     medical treatment, among other things. It seems to us inescapable that Preferred's

     communication to Compumail at least "concerned," was "with reference to," and

     bore a "relationship [or] association" to its collection of Hunstein's debt. We thus

     hold that Hunstein has alleged a communication "in connection with the collection

     of any debt" as that phrase is commonly understood.

           Preferred resists that conclusion on three different grounds, which we

     address in turn.

                                              A

           First, Preferred relies on our interpretation of another FDCPA provision,

     § 1692e, to argue that communications "in connection with the collection of any

     debt" necessarily entail a demand for payment. In relevant part, § 1692e states that

     "[a] debt collector may not use any false, deceptive, or misleading representation

     or means in connection with the collection of any debt." 15 U.S.C. § 1692e

     (emphasis added). In the line of cases interpreting the meaning of "in connection

     with the collection of any debt" in § 1692e, we have focused on the language of the


                                              15
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 32 of 50

              USCA1 'I Cage: 19-14434 Date Filed: 04/21/2021          Page: 16 of 23



     underlying communication. In Reese v. Ellis, Painter, Ratterree & Adams, LLP,

     for instance, in concluding that a law firm's letter to a consumer was "in

     connection with the collection of any debt" within the meaning of § 1692e, we

     emphasized that the letter expressly stated that the firm was attempting to collect a

     debt and was acting as a debt collector, demanded full and immediate payment,

     and threatened to add attorneys' fees to the outstanding balance if the debtors

     didn't.pay. 678 F.3d 1211, 1217 (11th Cir. 2012). Similarly, in Caceres v.

     McCalla Raymer, LLC, we held that a collection letter constituted a

     "communication in connection with the collection of a[ny] debt" under § 1692e for'

     similar reasons. Quoting the letter, we emphasized "that it is 'for the purpose of

     collecting a debt;' it refers in two additional paragraphs to 'collection efforts;' it

     states that collections efforts will continue and that additional attorneys' fees and

     costs will accrue; it states the amount of the debt and indicates that it must be paid'

     in certified funds; and it gives the name of the creditor and supplies the law firm's

     phone number in the paragraph where it talks about payments." 755 F.3d 1299,

     1301-03 (11th Cir. 2014).

           Relying on Caceres and Reese—both of which, again, addressed § 1692e—

     the district court here adopted the following test:

           When determining whether a communication was made in connection
           with the collection of a[ny] debt, the courts look to the language of the
           communication itself to ascertain whether it contains a demand for
           payment and warns of additional fees or actions if payment is not
                                                16
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 33 of 50

              USCA11 Case: 19-14434 Date Filed: 04/21/2021          Page: 17 of 23



           tendered. Consequently, when determining whether the transmission
           of information to a third party constitutes a violation of the FDCPA, it
           is important to consider whether the communication makes an express
           or implied demand for payment.

           The district court's conclusion that the phrase "in connection with the

     collection of any debt" necessarily entails a demand for payment defies the

     language and structure of § 1692c(b) for two separate but related reasons—neither

     of which applies to § 1692e. First, the demand-for-payment interpretation would

     render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider

     as an initial matter the exceptions specified in § 1692c(b) itself: "[A] debt

     collector may not communicate, in connection with the collection of any debt, with

     any person other than the consumer, his attorney, a consumer reporting agency if

     otherwise permitted by law, the creditor, the attorney of the creditor, or the

     attorney of the debt collector[.]" 15 U.S.C. § 1692c(b) (emphasis added).

     Communications with four of the six excepted parties—a consumer reporting

     agency, the creditor, the attorney of the creditor, and the attorney of the debt

     collector—would never include a demand for payment. The same is true of the

     parties covered by § 1692b and, by textual cross-reference, excluded from

     § 1692c(b)'s coverage: "person[s] other than the consumer" with whom a debt

     collector might communicate "for the purpose of acquiring location information




                                               17
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 34 of 50

              USCA11 Case: 19-14434 Date Filed: 04/21/2021          Page: 18 of 23



     about the consumer." Id. § 1692b. A debt collector would presumably never make

     a demand for payment of a party matching that description.

           The upshot is that the phrase "in connection with the collection of any debt"

     in § 1692c(b) must mean something more than a mere demand for payment.

     Otherwise, Congress's enumerated exceptions would be redundant. Under the

     district court's demand-for-payment interpretation, Congress wouldn't have

     needed to include exceptions for communications with consumer reporting

     agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons

     providing a debtor's location information; those communications would have been

     foreclosed ipso facto by the phrase "in connection with the collection of any debt."

     It is a "cardinal principle of statutory construction" that "a statute ought, upon the

     whole, to be so construed that, if it can be prevented, no clause, sentence, or word

     shall be superfluousH" Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation

     marks omitted); accord, e.g., Antonin Scalia & Bryan A. Garner, Reading Law:

     The Interpretation of Legal Texts 174 (2012) ("If possible, every word and every

     provision is to be given effect . . . . None should be ignored. None should

     needlessly be given an interpretation that causes it to duplicate another provision or

     to have no consequence."). Because it is possible—and indeed, we think, more




                                                18
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 35 of 50

              USCA11 Case: 19-14434 Date Filed: 04/21/2021          Page: 19 of 23


     natural—to interpret § 1692c(b) in a way that does not render most of its textually

     specified exceptions redundant, we will do so.

           Second, and relatedly, the district court's interpretation renders yet another

     portion of § 1692c(b) meaningless. By insisting on a demand for payment, the

     district court essentially interpreted "in connection with the collection of any debt"

     to mean "to collect any debt." Under this interpretation, the key phrase "in

     connection with" has no independent meaning or force. But as just explained, we

     have a duty to "give effect, if possible, to every clause and word of a statute[.]"

     Duncan, 533 U.S. at 174.

           The district court seems to have been led astray by its reliance on decisions

     interpreting § 1692e, whose language and operation are different from

     § 1692c(b)'s in important respects. As a linguistic matter, § 1692e contains none

     of the specific exceptions that § 1692c(b) does; accordingly, there was no risk in

     Reese or Caceres that, by reading a "demand for payment" gloss into § 1692e, we

     would render other portions of that statute redundant or meaningless. And as an

     operational matter, § 1692e—which prohibits "false, deceptive, or misleading

     representation or means in connection with the collection of any debt"—covers the

     sorts of claims that are brought by recipients of debt collectors' communications—

     i.e., debtors. See Caceres, 755 F.3d at 1300-1301 (case brought by recipient of

     letter, the debtor); Reese, 678 F.3d at 1214 (same). As its title indicates, by


                                               19
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 36 of 50

                USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 20 of 23



     contrast, § 1692c(b), targets debt collectors' "[c]ommunication with third parties,"

     not debtors. In the typical § 1692c(b) case, the debtor isn't the recipient of the

     challenged communication. Linguistic differences aside, this practical operational

     difference undermines any argument that the meaning of the phrase "in connection

     with the collection of any debt" must necessarily be the same in § 1692c(b) as in §

     1692e.

                                               B,

           Preferred separately urges us to adopt the holistic, multi-factoring balancing

     test that the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of •

     Am., NA., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts

     confronting § 1692e's "in connection with the collection of any debt" language to

     take into account the following seven considerations:

           (1) the nature of the relationship of the parties; (2) whether the
           communication expressly demanded payment or stated a balance due;
           (3) whether it was sent in response to an inquiry or request by the
           debtor; (4) whether the statements were part of a strategy to make
           payment more likely; (5) whether the communication was from a debt
           collector; (6) whether it stated that it was an attempt to collect a debt;
           and (7) whether it threatened consequences should the debtor fail to
           pay.

     Goodson, 600 F. App'x at 431. We decline Preferred's invitation for two related

     reasons.

            First, and perhaps most obviously, Goodson and the cases that have relied on

     it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and
                                               20
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 37 of 50

              USCA11 Case: 19-14434 Date Filed: 04/21/2021          Page: 21 of 23



     1692e differ both (1) linguistically, in that the former includes a series of

     exceptions that an atextual reading risks rendering meaningless, while the latter

     does not, and (2) operationally, in that they ordinarily involve different parties.

     Goodson's seventh factor—whether the communication threatened consequences

     should the debtor fail to pay—illustrates this point. It makes little sense for a debt

     collector to threaten consequences should the debtor fail to pay in a

     communication that is not sent to the debtor himself

           Second, we believe that in the context of § 1692c(b), the phrase "in

     connection with the collection of any debt" has a discernible ordinary meaning that

     obviates the need for resort to extratextual "factors." All too often, multifactor

     tests—especially seven-factor tests like Goodson's—obscure more than they

     illuminate. Parties to FDCPA-governed transactions—debtors, creditors, debt

     collectors, lawyers, etc.—are entitled to guidance about the scope of permissible

     activity. They are likelier to get it even from a broadly framed statutory language

     than from a judge-made gestalt.



           Lastly, Preferred makes what we'll call an "industry practice" argument. It

     contrasts what it says is the widespread use of mail vendors like Compumail and

     the relative dearth of FDCPA suits against them. More particularly, Preferred

     identifies cases involving mail vendors and emphasizes that none of them hold that


                                                21
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 38 of 50

              USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 22 of 23



     a debt collector's mail vendor violated the FDCPA. True enough, but none of the

     cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases

     certainly had no obligation to sua sponte determine whether the collectors'

     communications to their vendors violated § 1692c(b). That this is (or may be) the

     first case in which a debtor has sued a debt collector for disclosing his personal

     information to a mail vendor hardly proves that such disclosures are lawful.

           One final (and related) point: It's not lost on us that our interpretation of

     § 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry.

     We presume that, in the ordinary course of business, debt collectors share

     information about consumers not only with dunning vendors like Compumail, but • •

     also with other third-party entities. Our reading of § 1692c(b) may well require

     debt collectors (at least in the short term) to in-source many of the services that

     they had previously outsourced, potentially at great cost. We recognize, as well, '

     that those costs may not purchase much in the way of "real" consumer privacy, as

     we doubt that the Compumails of the world routinely read, care about, or abuse the

     information that debt collectors transmit to them. Eyen so, our obligation is to

     interpret the law as written, whether or not we think the resulting consequences are

     particularly sensible or desirable. Needless to say, if Congress thinks that we've




                                               22
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 39 of 50

             USCA11 Case: 19-14434 Date Filed: 04/21/2021        Page: 23 of 23


     misread § 1692c(b)—or even that we've properly read it but that it should be

     amended—it can say so.

                                             IV

           To sum up, Hunstein has Article III standing to bring his claim under

     § 1692c(b). Further, because Preferred's transmittal of Hunstein's personal debt-

     related information to Compumail constituted a communication "in connection

     with the collection of any debt" within the meaning of § 1692c(b)'s key phrase,

     Hunstein adequately stated a claim.

           REVERSED and REMANDED.




                                             23
    Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 40 of 50
Filing # 127761485 E-Filed 05/28/2021 01:26:06 PM




                IN THE COUNTY COURT OF THE MIAMI-DADE JUDICIAL CIRCUIT
                         IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                                Case No.
        CRESLY DURAN,

               Plaintiff,
        V.

        FIRSTSOURCE ADVANTAGE, LLC,

               Defendant.


                                         PLAINTIFF'S NOTICE OF
                                SERVING INTERROGATORIES TO DEFENDANT

                Plaintiff Cresly Duran, by and through undersigned counsel, and pursuant to Florida Rules

        of Civil Procedure 1.340, hereby propounds the attached interrogatories to Defendant Fititsource

        Advantage, LLC. Sworn answers to these Interrogatories must be furnished on or before the 30th

        day after the service of these Interrogatories.

                                                CERTIFICATE OF SERVICE

                The undersigned hereby certifies that on May 28, 2021, the foregoing was electronically

        filed with the Clerk of the Court using the Florida Courts E-Filing Portal which will send a notice

        of electronic filing to all counsel of record.

                                                                         /s/ Thomas J. Patti
                                                                        THOMAS J. PATTI, ESQ.
                                                                        Florida Bar No.: 118377
                                                                        E-mail: tom@jibraellaw.com
                                                                        The Law Offices of Jibrael S. Hindi
                                                                        110 SE 6th Street, Suite 1744
                                                                        Fort Lauderdale, Florida 33301

                                                                        COUNSEI FOR PI AINTIFF




                                                                                                                            PAGE I I of 6
                                            LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                   110 SE 6th Street, 1 7th Floor I Pt. Lauderdale, Florida 33301 I Phone (954) 907-11361 Fax (855) 529-9540
                                                            w ww.J ibra el 1...1 w.com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 41 of 50




             PLAINTIFF' S FIRST SET OF INTERROGATORIES TO DEFENDANT

     I.     DEFINITIONS

     (1)    "Action" shall mean the above captioned matter.

     (2)    "Any," "All," and "each" shall be construed as any, all and each.

     (3)    "And" shall mean and/or.

     (4)    "Concern," "concerning," "refer," "referring," "relate, " "relating," "regard," or
            "regarding" shall all mean documents which explicitly or implicitly, in whole or in part,
            compare, were received in conjunction with, or were generated as a result of the subject
            matter of the request, including all documents which reflect, record, specify, memorialize,
            relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
            review, report on, comment on, impinge upon, or impact the subject matter of the request;

     (5)    "Complaint" means the operative Complaint filed in the above captioned action.

     (6)    "Collection Letter" shall refer to Exhibit "A" attached to the Complaint.

     (7)    "Communication" or "sent" includes every manner or means of disclosure, transfer, or
            exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange
            of information, whether orally or by document or whether face-to-face, by telephone, mail,
            electronic mail, personal delivery, or otherwise, and/or attempt thereof.

     (8)    "Defendant," "you," and "your" shall mean Firstsource Advantage, LLC, any of its
            directors, officers, sales, agents, managers, supervisors, general agents, agents (including
            attorneys, accountants, consultants, investment advisors or bankers), employees,
            representatives and any other persons purporting to act on their behalf. These defined terms
            include divisions, affiliates, subsidiaries, predecessor entities, acquired entities and/or
            related entities or any other entity acting or purporting to act on its behalf, including those
            who sought to communicate with Plaintiff during the relevant time-period whether by
            letter, e-mail, text message, or any other medium, regardless of whether successful or
            unsuccessful.

     (9)    "Debt" shall refer to the obligation or purported obligation which Defendant sought to
            collect from Plaintiff in the Collection Letter.

     (10)   "Document" means the original, and all non-identical copies (whether different from the
            original because of additional notations or otherwise), of all written, printed, typed,
            recorded, electronically or digitally stored, or graphic matter, however produced or
            reproduced, in the actual or constructive possession, custody, or control of plaintiff
            including, without limitation, all writings, drawings, graphs, charts, photographs,
            photographic records, sound reproduction tapes, data compilations (whether tangible or

                                                                                                                       PAGE 1 2 of 6
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 1 7th Floor 1 Ft. Lauderdale, Florida 33301 I Phone (954) 907-11361 Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 42 of 50




            intangible from which information can be obtained, discerned, or can be translated through
            detection devices into a reasonably usable tangible form), correspondence, memoranda,
            data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
            messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
            appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
            reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
            journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
            governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
            any other tangible things which constitute or contain matters within the scope of the Florida
            Rules of Civil Procedure.

     (11)   "FCCPA" means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.

     (12)   "FDCPA" means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

     (13)   "Including" means: (a) including, but not limited to, or (b) including, without limitation.
            Any examples which follow these phrases are set forth to clarify the request, definition or
            instruction, not limited to the request, definition or instruction.

     (14)   "Identify" with respect to natural person, means to give, to the extent known, the person' s
            full name, present or last known address, and when referring to a natural person,
            additionally, the present or last known place of employment. Once a person has been
            identified in accordance with this paragraph, only the name of that person need be listed in
            response to subsequent discovery requesting the identification of that person.

     (15)   "Or" shall mean and/or.

     (16)   "Payment" shall include all available methods of funds tender, including but not limited
            to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
            debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

     (17)   "Person" or "Persons" shall mean natural persons, proprietorships, joint ventures,
            partnerships, corporations, trust, groups, associations, organizations, governmental
            agencies and all other entities.

     (18)   "Plaintiff' or "Plaintiff s" shall mean Cresly Duran.

     (19)   "Relevant time period," "relevant period" or "during the relevant period" refers to a finite
            length of time, the duration of which is uninterrupted, that begins three years prior to
            commencement of the above captioned action, and ends on May 28, 2021.

     (20)   The phrase "as defined by the FDCPA" shall refer to the meaning and/or definition of a
            particular word or phrase set forth under 15 U.S.C. § 1692a.




                                                                                                                      PAGE I 3 of 6
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-11361 Fax (855) 529-9540
                                                        www.J ibmoil.. w corn
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 43 of 50




     (21) The phrase "as defined by the FCCPA" shall refer to the meaning and/or definition of a
            particular word or phrase set forth under Fla. Stat., § 559.55.
     II.    INSTRUCTIONS

             Each of the following requests is continuing, and in the event that at any later date you obtain
     or discover any additional information responsive to any request, you shall submit the information
     promptly. If an objection is made to any interrogatories herein, all information covered by the
     interrogatory which is not subject to the objection should be provided.
             Information which may be responsive to more than one interrogatory need not be repeated,
     however such information should be identified and the interrogatory it was previously responsive to
     referenced. All headings herein are included only for organization purposes and should not be
     construed as being part of any interrogatory, or as limiting any request in any manner.
             If any information requested by these interrogatories is claimed to be privileged or any
     interrogatory is otherwise objected to, please provide the exact grounds upon which the objection is
     based and identify all persons who presently have access to or are aware of the information requested.

     III.   INTERROGATORIES

     Interrogatory No. 1.         Describe, step-by-step, the process which resulted in the Collection Letter
                                  being transmitted to Plaintiff, beginning with the date and method of
                                  transmission of Plaintiffs information to Defendant, e.g., computer tapes
                                  or other media delivered (when, by whom, where and to whom); content
                                  of computer tape or media; data input (where and by whom); computer
                                  entry or other means of directing transmission letters (where and by whom'
                                  entry made), letter with debtor information printed (from where and by
                                  whom); letter with debtor information mailed (from where and by whom),
                                  computer tapes or media returned (on what occasion, when, by whom and
                                  to whom).

                                  RESPONSE:


     Interrogatory No. 2.         Identify by name and contact information the entity and/or vendor used
                                  by Defendant to send, prepare, draft, compile, and/or otherwise transmit
                                  the Collection Letter to Plaintiff. An example of such an entity and/or
                                  vendor is CompuMail, Inc.

                                  RESPONSE:


     Interrogatory No. 3.         Identify each of Defendant's practices, policies, and procedures that were
                                  in existence prior to sending Plaintiff the Collection Letter, whereby said
                                  practices, policies, and procedures were reasonably adapted to prevent
                                  Defendant from violating the FCCPA and/or FDCPA as alleged by
                                  Plaintiff.

                                                                                                                       PAGE I 4 of 6
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street,1 7th Floor 1 Ft. Lauderdale, Florida 33301 I Phone (954) 907-11361 Fax (855) 529-9540
                                                        www.Jibrael La w.com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 44 of 50




                                 RESPONSE:

     Interrogatory No. 4.        Identify, by name and contact information, all third-party vendors used by
                                 Defendant in the operation and normal course of Defendant organization
                                 within the last two (2) years.

                                 RESPONSE:


     Interrogatory No. 5.        Identify, by name and contact information, the individual within
                                 Defendant's ordination responsible for the use of third-party vendors.

                                 RESPONSE:


     Interrogatory No. 6.        Identify the documents specified by Rule 69V-180.080, Florida
                                 Administrative Code, that Defendant maintains.

                                 RESPONSE:


     Interrogatory No. 7.        Identify the documents specified by Rule 69V-180.080, Florida
                                 Administrative Code, that Defendant does not maintain.

                                 RESPONSE:


     Interrogatory No. 8.        Identify the documents specified by Rule 69V-180.080, Florida
                                 Administrative Code, maintained by Defendant regarding Plaintiff or the
                                 Debt that are current within one week of the current date.

                                 RESPONSE:


     Interrogatory No. 9.        Identify the documents specified by Rule 69V-180.080, Florida
                                 Administrative Code, maintained by Defendant regarding Plaintiff or the
                                 Debt that are not current within one week of the current date.

                                 RESPONSE:




                                                                                                                      PAGE 1 5 of 6
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-11361 Fax (855) 529-9540
                                                          www.Jibraell.aw.com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 45 of 50




                                                     VERIFICATION

            Under penalties of perjury, I, the undersigned affiant, declare that I have read the foregoing

     Answers to Interrogatories, and that the Answers are true and correct.




                                                             AFFIANT SIGNATURE


                                                             PRINTED NAME OF AFFIANT


                                                             CAPACITY / TITLE OF AFFIANT


     BEFORE ME, the undersigned authority, personally appeared

     who produced as identification                                                                                       , bearing

     number                                                           expiring on                                             who

     did take an oath, who stated that he/she is the person noted above, and that, according to his/her

     best knowledge and belief, the forgoing answers are true and correct.

     Sworn to and subscribed before me, this                           day of                                      , 202



     SIGNATURE OF NOTARY


     PRINTED NAME OF NOTARY




     SEAL OF NOTARY

                                                                                                                      PAGE I 6 of 6
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLIC
               110 SE 6th Street,1 7th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 9074136 1 Fax (855) 529-9540
                                                        www.,1 ibra el La w.com
   Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 46 of 50
Filing # 127761485 E-Filed 05/28/2021 01:26.06 PM



                 IN THE COUNTY COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                         IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                               Case No.
        CRESLY DURAN,

                Plaintiff,
        V.

        FIRSTSOURCE ADVANTAGE, LLC,

                Defendant.


             PLAINTIFF'S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

                Plaintiff Cresly Duran, by and through undersigned counsel, and pursuant to Florida Rules
        of Civil Procedure 1.350, and requests Defendant Firstsource Advantage, LLC, to produce for
        inspection and copying within thirty (30) days from service the following documents by e-mail to
        tomjibraellaw.com, or in the event delivery of Defendant's responses and the requested
        documents cannot be provided via e-mail, the same may be delivered to The Law Offices ofJibrael
        S. Hindi 110 SE 6th Street, Suite 1700, Fort Lauderdale, Florida 33301.

        I.      DEFINITIONS

        (1)    "Action" shall mean the above captioned matter.

        (2)    "Any," "All," and "each" shall be construed as any, all and each.

        (3)     "And" shall mean and/or.

        (4)    "Concern," "concerning," "refer," "referring," "relate, " "relating," "regard," or
               "regarding" shall all mean documents which explicitly or implicitly, in whole or in part,
               compare, were received in conjunction with, or were generated as a result of the subject
               matter of the request, including all documents which reflect, record, specify, memorialize,
               relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
               review, report on, comment on, impinge upon, or impact the subject matter of the request;

        (5)     "Complaint" means the operative Complaint filed in the above captioned action.

        (6)     "Collection Letter" shall refer to Exhibit "A" attached to the Complaint.

        (7)     "Communication" or "sent" includes every manner or means of disclosure, transfer, or
                exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange


                                                                                                                       PAGE I 1 Of 5
                                          LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                                               I                                                    I
                   110 SE 6th Street, 17th Floor Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 Fax (855) 529-9540
                                                           www.Jibraell.aw.com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 47 of 50




            of information, whether orally or by document or whether face-to-face, by telephone, mail,
            electronic mail, personal delivery, or otherwise, and/or attempt thereof.

     (8)    "Defendant," "you," and "your" shall mean Firstsource Advantage, LLC, any of its
            directors, officers, sales, agents, managers, supervisors, general agents, agents (including
            attorneys, accountants, consultants, investment advisors or bankers), employees,
            representatives and any other persons purporting to act on their behalf. These defined terms
            include divisions, affiliates, subsidiaries, predecessor entities, acquired entities and/or
            related entities or any other entity acting or purporting to act on its behalf, including those
            who sought to communicate with Plaintiff during the relevant time-period whether by
            letter, e-mail, text message, or any other medium, regardless of whether successful or
            unsuccessful.

     (9)    "Debt" shall refer to the obligation or purported obligation which Defendant sought to
            collect from Plaintiff in the Collection Letter.

     (10)   "Document" means the original, and all non-identical copies (whether different from the
            original because of additional notations or otherwise), of all written, printed, typed,
            recorded, electronically or digitally stored, or graphic matter, however produced or
            reproduced, in the actual or constructive possession, custody, or control of plaintiff
            including, without limitation, all writings, drawings, graphs, charts, photographs,
            photographic records, sound reproduction tapes, data compilations (whether tangible or
            intangible from which information can be obtained, discerned, or can be translated through
            detection devices into a reasonably usable tangible form), correspondence, memoranda,
            data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
            messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
            appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
            reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
            journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
            governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
            any other tangible things which constitute or contain matters within the scope of the Florida
            Rules of Civil Procedure.

     (11)   "FCCPA" means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.

     (12)   "FDCPA" means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

     (13)   "Including" means: (a) including, but not limited to, or (b) including, without limitation.
            Any examples which follow these phrases are set forth to clarify the request, definition or
            instruction, not limited to the request, definition or instruction.

     (14)   "Identify" with respect to natural person, means to give, to the extent known, the person's
            full name, present or last known address, and when referring to a natural person,
            additionally, the present or last known place of employment. Once a person has been


                                                                                                                      PAGEI 2 of 5
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor 1 Ft. Lauderdale, Florida 33301 1 Phone (954) 907-11361 Fax (855) 529-9540
                                                       www.JibmelLaw.com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 48 of 50
              •




            identified in accordance with this paragraph, only the name of that person need be listed in
            response to subsequent discovery requesting the identification of that person.

     (15)   "Or" shall mean and/or.

     (16)   "Payment" shall include all available methods of funds tender, including but not limited
            to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
            debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

     (17)   "Person" or "Persons" shall mean natural persons, proprietorships, joint ventures,
            partnerships, corporations, trust, groups, associations, organizations, governmental
            agencies and all other entities.

     (18)   "Plaintiff' or "Plaintiff s" shall mean Cresly Duran.

     (19)   "Relevant time period," "relevant period" or "during the relevant period" refers to a finite
            length of time, the duration of which is uninterrupted, that begins three years prior to
            commencement of the above captioned action, and ends on May 28, 2021.

     (20)   The phrase "as defined by the FDCPA" shall refer to the meaning and/or definition of a
            particular word or phrase set forth under 15 U.S.C. § 1692a.

     (21)    The phrase "as defined by the FCCPA" shall refer to the meaning and/or definition of a
             particular word or phrase set forth under Fla. Stat., § 559.55.

            INSTRUCTIONS

             Each of the following requests is continuing, and in the event that at any later date you obtain
     or discover any additional document responsive to any request, you shall submit such document
     promptly. If an objection is made to any request herein, all documents covered by the request not
     subject to the objection should be produced. Similarly, if an objection is made to production of a
     document, the portion(s) of that document not subject to objection should be produced with the
     portion(s) objected to deleted and indicated clearly.

              Each document is to be produced in its entirety even if only a portion of the document is
     related to the identified subject matter and without abbreviation, editing, or expurgation and including
     all appendices, tables, or other attachments. If an appendix, table, or other attachment is not presented
     with the original but is attached to a copy thereof or is otherwise available, it should be submitted and
     clearly marked to indicate the document to which it corresponds. With the exception of privileged
     material, no document or portion thereof should be masked or deleted in any manner. To the extent
     possible, documents should be produced in the same order and arrangement as in the file form which
     they are taken.

            Unless otherwise requested, in lieu of producing original documents, you may produce
     photocopies, provided that you shall retain the original documents and produce them to the Plaintiff

                                                                                                                         PAGE I 3 of 5
                                          LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street,1 7th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-11361 Fax (855) 529-9540
                                                           www.JibraeiIaw.eorn
Case 1:21-cv-22784-KMW
         .1;           Document 1-1 Entered on FLSD Docket 07/30/2021 Page 49 of 50




     upon request. Further, copies of original documents may be submitted in lieu of originals only if they
     are true, correct, and complete copies of the original documents, and their submission constitutes a
     waiver of any claim as to the authenticity of the copy should it be necessary to introduce such copy
     into evidence in any legal- proceeding. Please provide color copies of any document originally
     produced in color or containing type, writing, or other marks in any color other than black.

              In the event such file(s) or documents(s) has (have) been removed, either for the purpose of
     this action or for some other purpose, please state the name and address of the person who removed
     the file, the title of the file and each sub-file, if any, maintained within the file, and the present location
     of the file. If you choose to withhold from production for inspection and copying on the ground of
     privilege or the like, it is requested that you provide the following information: date, type of
     document, author, addressee or recipient, present location, custodian, number of pages, general
     description, privilege claimed, and any other pertinent information.

     III. PRODUCTION REQUESTS

            The following documents are requested to be produced. Please contact undersigned
     counsel, or have your attorney contact undersigned counsel if you are represented by an attorney,
     if you are uncertain as to the meaning of a term is or if you need additional information to
     understand a request.

     (1)     Copies of the documents that Defendant sent to Plaintiff during the two (2) years prior to
             the commencement of the above-captioned action.

     (2)     Copies of the docuthents utilized or referenced by Defendant to create or draft the
             Collection Letter.

     (3)     Copies of the documents, including manuals, instructions and guidelines, setting forth the
             policies and procedures of debt collection employed by Defendant during the two (2) years
             prior to the commencement of the above-captioned action.

     (4)     A complete copy of any insurance policies covering Defendant for violations of the
             FDCPA or FCCPA during the relevant period.

     (5)     All documents relied or referenced by Defendant in responding to the Interrogatories
             propounded on Defendant in the above-captioned action.

     (6)     Copies of all reports and documents utilized by an expert which Defendant proposes to call
             at trial.

     (7)     All exhibits which Defendant proposes to introduce at trial.




                                                                                                                         PAGE 1 4 of 5
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 1 7th Floor 1 Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                          www.Jibraelta w .com
Case 1:21-cv-22784-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 50 of 50




     DATED: May 28, 2021
                                                                 Respectfully Submitted,

                                                                  /s/ Thomas J. Patti
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail: tom@jibraellaw.com
                                                                 The Law Offices of Jibrael S. Hindi
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:     954-907-1136
                                                                 Fax:       855-529-9540

                                                                 COUNSEI FOR PI AINTIFF

                                           CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on May 28, 2021, I electronically filed the foregoing
     document with the Clerk of the Court using the Florida Courts E-Filing Portal. I also certify that
     the foregoing document is being served on opposing counsel via e-mail.

                                                                        /s/ Thomas J. Patti
                                                                       THOMAS J. PATTI, ESQ.
                                                                       Florida Bar No.: 118377




                                                                                                                     PAGE I 5 of 5
                                      LAW OFFICES OF JIBRAEL S. HINDI, P LLC
               110 SE 6th Street,1 7th FloorI Ft. Lauderdale, Florida 33301 I Phone (954) 907-11361 Fax (855) 529-9540
                                                        www,Jibra el w .com
